Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Rebollo López.
Dados los hechos, particulares y específicos, de los casos ante nuestra consideración —y salvada, a nuestro juicio, la cuestión de la “legitimación activa” (standing) de los de-mandantes para radicar los distintos pleitos — (1) estamos contestes en que las campañas publicitarias impugnadas por los distintos demandantes resultan violatorias de las disposiciones de la See. 9 del Art. VI de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, por lo que procede la expedición de un injunction preliminar prohibiendo las referidas campañas publicitarias.
Dicha determinación, realmente, no debería de sorpren-der a persona alguna. En primer lugar, la controversia planteada en los casos —no obstante el “cacareo” de las partes— es una sencilla y específica, a saber: si las campa-ñas publicitarias de parte del gobierno central y de un mu-nicipio de nuestro País, impugnadas por los distintos de-mandantes en los diferentes pleitos, contienen o no propaganda de carácter político-partidista. En segundo lu-gar, y dado el mensaje, o propaganda, de tipo político-partidista obviamente inmerso en los anuncios impugnados en los tres (3) casos, la conclusión no puede ser otra en vista de las disposiciones de la See. 9 del Art. VI de la *799Constitución del Estado Libre Asociado, ante. Ello, como veremos más adelante, independientemente del deber que tiene el Gobierno de informar a la ciudadanía en cumpli-miento del derecho de ésta a estar bien informada, e inde-pendientemente de que dichos anuncios hayan sido publi-cados en un año no eleccionario.
La mayoría de los integrantes del Tribunal —errónea-mente, a nuestro juicio— ha querido ir, y ha ido, mucho más lejos. Esto es, no se ha conformado con limitarse a resolver la "cuestión específica” planteada en los casos. Ha-ciendo uso del “mollero judicial” que recientemente ha des-cubierto que posee, y al que ya nos tiene acostumbrado, la Mayoría extiende —por fíat judicial— la “veda” contenida en el Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351, a años no eleccionarios; estableciendo una norma que constituye una innecesaria e impermisible censura o mordaza que limita o afecta seriamente el deber del Gobierno de mantener informada a la ciudadanía en cumplimiento del derecho de ésta a estar bien informada, expidiendo el Tribunal un injunction que prohíbe, práctica-mente, toda campaña publicitaria de parte del Gobierno y los municipios.
Por otro lado, la errónea norma hoy implantada por la Mayoría carece totalmente de guías objetivas adecuadas que el gobierno central y los municipios, puedan entender y aplicar en el futuro con el propósito de poder acatar y cumplir con ella. Esta situación desembocará, en los años venideros, en la radicación de múltiples pleitos, por los par-tidos de oposición, contra el partido político de turno —cua-lesquiera que éstos sean— en donde los primeros, posible-mente, impugnarán todos y cada uno de los anuncios que las agencias gubernamentales y los municipios publiquen, inundándose así al foro judicial, único posible árbitro en esta controversia, con pleitos tanto meritorios como frívolos. Ello, desafortunadamente, causará un caos polí-tico y judicial en nuestro País.
*800Ahí las razones, en síntesis, por las cuales nos vemos impedidos de poder endosar la Opinión mayoritaria. Esta situación, por otro lado, nos obliga a expresarnos por separado.
El Preámbulo de la Constitución del Estado Libre Aso-ciado de Puerto Rico establece, en lo pertinente, que:
Nosotros el pueblo de Puerto Rico, a fin de organizamos polí-ticamente sobre una base plenamente democrática, promover el bienestar general y asegurar para nosotros y nuestra posteri-dad el goce cabal de los derechos humanos, puesta nuestra con-fianza en Dios Todopoderoso, ordenamos y establecemos esta Constitución para el Estado Libre Asociado que en el ejercicio de nuestro derecho natural ahora creamos dentro de nuestra unión con los Estados Unidos de América. (Enfasis suplido.)
Dicho de la manera más sencilla posible, todo nuestro esquema constitucional parte de la premisa de que el pueblo es el soberano. Como tal, cada cuatro (4) años en las elecciones generales, el pueblo expresa su voluntad eli-giendo, o reeligiendo, al primer ejecutivo del País y a los miembros de la Asamblea Legislativa, confiriéndole a éstos un mandato general de gobernar nuestra tierra conforme a los planes y programas que los partidos políticos, a los que éstos pertenecen, le presentaron durante la campaña eleccionaria.
Ese derecho al sufragio, universal, igual, directo, secreto y libre de toda coacción, garantizado por la See. 2 del Art. II de nuestra Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1, constituye, a todos los fines prácticos, la única he-rramienta que tiene ese pueblo soberano para ejercer su poder de fiscalización sobre el Gobierno y sus funcionarios; constituyendo el ejercicio de dicho derecho, repetimos, la única manera de canalizar el sentir, y el mandato, de la ciudadanía para alcanzar el norte y objetivo de todos, cual es, el bienestar general de la comunidad.
*801Ahora bien, ese derecho al sufragio del soberano perde-ría toda su razón de ser si el mismo es ejercitado por una ciudadanía mal informada e ignorante de lo que sucede en nuestro País y, en particular y en lo pertinente, ignorante de las gestiones y obras realizadas por los funcionarios que eligió. Esto es, el pueblo tiene el derecho a saber si los fun-cionarios que eligió cumplieron, o no, con su mandato.
■ Ese derecho a estar bien informado, en consecuencia, es uno consustancial al derecho constitucional del ciudadano al sufragio. El uno no puede existir sin el otro. En palabras del compañero Juez Asociado Señor Negrón García,(2) “es preciso que el derecho al sufragio se ejerza conforme al uso más elevado de las facultades individuales de cada ciudadano. Una democracia no puede apuntalarse en un ejercicio irresponsable, inconsciente o ignorante, sino sobre los fundamentos más esmerados de la razón, inteligencia y voluntad”. (Enfasis suplido.)
Por otro lado, y como consecuencia lógica e inescapable del derecho de la ciudadanía a estar bien informada, surge el deber del Gobierno de informar al pueblo de las gestio-nes y obras realizadas en cumplimiento, precisamente, del mandato que le fuera concedido por ella. Como certera-mente expresara el compañero Juez Asociado Señor Her-nández Denton, hace escasamente unos años,(3) el Go-bierno “tiene la facultad y el deber de informar sobre las medidas que ha tomado y los planes concebidos para aten-der los problemas del país. ... [E]n asuntos públicos, en la democracia resulta más saludable el deber de informar que la obligación de callar”. (Enfasis suplido.)

Y es que ello no puede ser de otra manera.

Si es que se pretende que cada uno de los ciudadanos de este País ejerza, cada cuatro (4) años, su derecho al voto de *802la manera más informada e inteligente posible cuando esté presto a elegir, o reelegir, a los funcionarios que van a te-ner en sus manos el destino y bienestar de todos por los próximos cuatro (4) años, cada uno de esos ciudadanos —repetimos— tiene el derecho a estar bien informado sobre el hecho de si los que solicitan ser reelectos cumplieron, o no, con el mandato que les fue confado por el pueblo. Ello, precisamente, se logra permitiendo que la administración de gobierno en el poder informe al pueblo —en forma no partidista— sobre las medidas que ha tomado para lidiar con los problemas que aquejan a la ciudadanía, los logros y metas alcanzados, y los planes para el futuro.
De ello no permitirse, podría darse la situación desgra-ciada de que no reeligiéramos a unos funcionarios que han trabajado y cumplido bien con el mandato del pueblo y, por el contrario y en su lugar, elijamos a unos incompetentes que van a deshacer, y echar a perder, todo lo bien hecho, o, peor aún, que reelijamos a unos incompetentes y corruptos que no han realizado labor alguna en beneficio de la ciuda-danía y rechacemos, y no le brindemos la oportunidad, a unos que podrían realizar una labor de excelencia en el Gobierno.
( — i
Ahora bien, ese deber del Gobierno de informar al pueblo sobre las medidas que ha tomado, de los planes que ha trazado y los logros alcanzados, está necesariamente limi-tado por, o tiene que ser realizado dentro de, los parámetros que establece la See. 9 del Art. VI de la Constitución del Estado Libre Asociado, ante, ed. 1982, pág. 369, la cual establece que:
Sólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las instituciones del Estado, y en todo caso por autoridad de ley. (Énfasis suplido.)
*803Lo que constituye un “fin público” ha sido objeto de con-troversia ante los tribunales. Este Tribunal ha aplicado dicho concepto en forma pragmática; posición que encuentra apoyo en la deferencia y prudencia que el foro judicial está obligado a ejercer respecto a las determinaciones del foro legislativo referente a las asignaciones de fondos destina-dos a la consecución de fines públicos.
En un caso, previo a la vigencia de nuestra Constitución, interpretamos el alcance del concepto de “fin público” ex-presando que:
La Legislatura tiene amplia discreción para determinar qué es lo que constituye un fin público y para tomar aquellas medi-das que a su juicio promuevan el bienestar de la comunidad. No es función de los tribunales la de expresar opinión sobre la sabiduría o conveniencia de la mediada legislativa. Si ésta con-tiene elementos de beneficio público y el propósito que se trata de realizar es de carácter público, la cuestión en cuanto al be-neficio que haya de recibir el público debe ser resuelta por la legislatura y no por los tribunales. McCormick v. Marrero, Juez, 64 D.P.R. 260, 267 (1944).
Posteriormente expresamos, en P.S.P. v. E.L.A., 107 D.P.R. 590, 598-599 (1978), que el debate habido en la Asamblea Constituyente, contrario a reducir la función re-visora de los tribunales, concedió amplias facultades de in-terpretación de la mencionada disposición, aún más am-plias que las simplemente derivables de nuestro sistema de separación de poderes.
En P.I.P. v. C.E.E., 120 D.P.R. 580, 611-612 (1988), sin embargo, limitamos estas expresiones y, a tales efectos, de-terminamos que: “los tribunales debemos actuar con pru-dencia y deferencia a la voluntad legislativa, siempre que la misma esté enmarcada dentro del sistema constitucional y aunque como magistrados discrepemos personalmente de la bondad de los actos legislativos. ... Cuando los tribuna-les determinen entrar a fondo en la consideración de un fin público ya estimado por los otros poderes, deben reconocer que dicho concepto tiene que ceñirse a las cambiantes con-*804diciones sociales de una comunidad específica y los proble-mas peculiares que éstas crean y a las nuevas obligaciones que el ciudadano impone a sus gobernantes en una socie-dad democrática altamente compleja.” (Enfasis suplido.)
Ante este marco conceptual, bajo el cual el Poder Judicial le otorga deferencia al Poder Legislativo para que sea éste, en primer término, el que determine lo que constituye un “fin público”, la Asamblea Legislativa de Puerto Rico, por primera vez en Puerto Rico y en un acto de genuina y honesta preocupación por el bienestar de nuestro País, aprobó en el año 1974 la llamada “veda electoral” sobre gastos de difusión pública del Gobierno, la cual hoy encon-tramos establecida en el Art. 8.001 de la Ley Electoral de Puerto Rico, supra,(4) el cual establece que:
Se prohíbe a las agencias del Gobierno de Puerto Rico, la Asamblea Legislativa de Puerto Rico y a la Rama Judicial, que a partir del 1ro. de enero del año en que deba celebrarse una elección general y hasta el día siguiente a la fecha de celebra-ción de la misma, incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el propósito de exponer sus programas, proyectos, logros, realizaciones, proyec-ciones o planes. Se exceptúan de esta disposición aquellos avi-sos y anuncios de prensa expresamente requeridos por ley.
Asimismo, se exceptúan de la anterior disposición aquellos anuncios que sean utilizados para difundir información de in-terés público, urgencia o emergencia, los cuáles sólo serán per-mitidos previa autorización al efecto de la Comisión Estatal de Elecciones. (Énfasis suplido.)
Esto es, y dicho de la manera más sencilla posible, los representantes directamente electos por el pueblo han en-tendido desde 1974 —y, actualmente, todavía entienden— de forma unánime que: el principio de igualdad electoral, *805inmerso en nuestra Constitución,(5) entre los partidos polí-ticos queda amplia y plenamente protegido prohibiéndole a la administración de gobierno en el poder el gastar fondos públicos, durante el año en que se celebren las elecciones generales, “con el propósito de exponen sus programas, pro-yectos, logros, realizaciones, proyecciones o planes”.
Así lo hemos reconocido al resolver que el citado Art. 8.001 plenamente “salvaguarda el concepto de igualdad económica con relación a la distribución de fondos públicos, evitando de ésta manera que el partido que se encuentre en el poder utilice [durante año eleccionario] fondos públi-cos para promover su plataforma política, adquiriendo de ésta forma una desventaja indebida sobre los partidos de minorías durante años eleccionarios”. Véase P.P.D. v. Gobernador II, 136 D.P.R. 916, 926 (1994).(6)
Resulta, en consecuencia, mandatoria la conclusión de que la Asamblea Legislativa de Puerto Rico, al prohibir lo anterior únicamente en años de elecciones generales, cla-ramente estableció la política pública de que el hacerlo, du-rante los años no eleccionarios, resulta ser perfectamente legítimo y razonable por cuanto ello constituye un fin pú-blico; determinación legislativa que merece nuestra deferencia.
Los anuncios así publicados por el Gobierno en cumpli-miento de su deber de mantener debidamente informado al pueblo, durante años no eleccionarios, no podrán ser utili-zados, naturalmente, por la administración de gobierno en el poder con fines político-partidistas mediante la inser-ción, en los mismos, de logos, insignias, colores, frases, que *806obviamente conllevan un mensaje o propaganda político-partidista o para atacar a los contrarios políticos. Ello está, total y continuamente, prohibido por las disposiciones de la antes citada See. 9 del Art. VI de la Constitución del E.L.A.
Aceptamos que se puede argumentar que un anuncio de Gobierno en años no eleccionarios, mediante el cual se le informa a la ciudadanía de sus planes, proyecciones o lo-gros —lo cual, a nuestro juicio, es perfectamente legítimo— siempre tiende a favorecer al gobierno de turno que lo pu-blica, aun cuando el referido anuncio esté totalmente libre de toda propaganda político-partidista.
Dicha situación, sin embargo, no tiene la consecuencia de hacer de dicho anuncio uno ilegal o improcedente bajo las disposiciones de la antes citada See. 9 del Art. VI de nuestra Constitución. Así ello es unánimemente reconocido. De hecho, la propia opinión mayoritaria cita, con aproba-ción, opiniones del Secretario de Justicia a esos efectos. Véase, en adición, a esos mismos efectos, P.R. Telephone Co. v. Tribl. Contribuciones, 81 D.P.R. 982, 1006 (1960).
1 — ! 1 — \ 1 — i
Los casos de epígrafe presentan una problemática en común, cual es, la alegación de las distintas partes deman-dantes de que, tanto el Estado como el Municipio de Carolina, han utilizado fondos públicos en violación de las dis-posiciones de la antes transcrita See. 9 del Art. VI de la Constitución del E.L.A., ante, mediante la publicación de anuncios que constituyen clara propaganda político-partidista. (7)
*807La mayoría de los integrantes del Tribunal —en una forma y manera posiblemente nunca antes vista(8)— con-cluyen que todos los anuncios impugnados adolecen del mismo defecto; esto es, contienen propaganda política, con-sistente la misma en logos, insignias, colores, frases o ata-ques a contrincantes políticos, lo cual hace ilegal dichos anuncios. No tenemos problema alguno con esa determinación. Es por ello que concurrimos con el resul-tado; esto es, con la expedición del injunction preliminar.
Nuestra vehemente objeción va dirigida, o se refiere, a otro aspecto de la opinión mayoritaria. Somos del criterio que una lectura, juiciosa, objetiva y desapasionada de la misma —y, en específico, de algunos de los “votos de con-formidad” y concurrencia— demuestra que una mayoría de los integrantes del Tribunal entiende y sostiene que, aun en años no eleccionarios y aun cuando los anuncios publicados por el Gobierno o los municipios no contengan slogans, símbolos, emblemas, etc., de índole político — partidista, el anuncio no puede ser publicado y ¡o no resulta procedente el mismo a menos que éste cumpla con unos criterios que la Mayoría “se ha sacado de la manga” y los cuáles son clara-mente subjetivos;(9) razón por la cual resultará sumamente difícil, por no decir imposible, que el gobierno central y los *808municipios puedan saber, de antemano, si sus anuncios cumplen, o no, con los referidos criterios. Ello tendrá la consecuencia, como expresáramos al principio de la ponen-cia, de inundar al foro judicial —único posible árbitro de esta controversial(10)— con pleitos en los cuales se cuestio-nará la procedencia, o no, de cada uno de dichos anuncios.
Estamos conformes, repetimos, con que, durante año de elecciones y por disposición expresa de la Ley Electoral de Puerto Rico, el Gobierno o los municipios no pueden publi-car anuncios “con el propósito de exponer sus programas, proyectos, logros, realizaciones, proyecciones o planes”. En adición, endosamos totalmente la posición de que la Cons-titución expresamente prohíbe —mediante las disposicio-nes de la citada See. 9 del Art. VI— que el Gobierno o los municipios, durante cualquier año, publiquen anuncios que contengan logos, emblemas, insignias, frases, etc., de corte político-partidista, utilizando para ello fondos públicos.
Con lo que no podemos estar de acuerdo, nunca, es con la posición de que el Gobierno o los municipios están impe-didos de publicar anuncios, en años no eleccionarios, con el propósito de informar a la ciudadanía sobre sus planes, proyecciones o logros aun cuando los mismos carezcan to-talmente de la propaganda político-partidista antes mencionada.
*809Se ha reconocido que el Gobierno tiene el deber y la facultad de informar al pueblo sobre la marcha de la cosa pública. Esta facultad le permite informar, explicar y per-suadir al pueblo; aspectos cruciales de toda sociedad democrática. Véase Emerson, The System of Freedom of Expresión, Ed. Vintage, 1970, pág. 698. Este deber guber-namental está íntimamente unido al derecho a la libre expresión. Como hemos señalado en varias ocasiones, “exis-te una estrecha correspondencia entre el derecho a la libre expresión y la libertad de información. La premisa es sencilla. Sin conocimiento de hechos no se puede juzgar; tampoco se puede exigir remedios a los agravios guberna-mentales mediante los procedimientos judiciales o a través del proceso de las urnas cada cuatro (4) años”. (Enfasis suplido.) Soto v. Srio. de Justicia, 112 D.P.R. 477, 485 (1982). Véase, en adición: Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153, 159 (1986).
Es debido a ello que, realmente, no alcanzamos a com-prender cómo alguien, “con cara seria”, puede sostener que la presente administración de gobierno no tiene el deber de informarle a la ciudadanía sobre la implantación de un sistema de salud, mediante el uso de una tarjeta, a la cual, inclusive, el ciudadano tiene que solicitar y suscribirse. En relación con esta situación en particular, somos del criterio que los anuncios pueden ser publicados, inclusive, en el año de veda electoral. Tampoco podemos entender cómo se puede argumentar que la presente administración de go-bierno no puede informarle a la ciudadanía de la implan-tación del plan de “escuelas de la comunidad”, el cual re-presenta un cambio sustancial en el sistema de instrucción pública del País.
Decimos, con tristeza, lo anterior por cuanto resulta in-negable e indiscutible que ambos programas constituyen claramente política pública de la actual administración de gobierno. ¿Cómo es posible, entonces, que este Tribunal pueda resolver que la actual administración no puede ha-*810cer promoción respecto a la implantación de los programas referentes al concepto de la “escuela de la comunidad” y al de la “tarjeta de salud”? Esto es, ¿acaso no tiene el pueblo el derecho a saber qué está haciendo el Gobierno y hacia dónde éste pretende llevarlo en el futuro? Prohibirlo re-sulta un absurdo jurídico y un claro e impermisible acto de censura o mordaza judicial a la Rama Ejecutiva de nuestro Gobierno.
Ahora bien, y no obstante lo antes expresado, a lo que no tiene derecho la actual administración de gobierno ni el Municipio de Carolina —como tampoco ninguna otra admi-nistración ni ningún otro municipio— es a hacer propaganda político-partidista, a través de dichos anuncios y con fondos públicos, mediante el uso de frases, slogans, símbo-los, emblemas, etc., de corte político-partidista.
En los casos hoy ante nuestra consideración, tanto el gobierno central como el Municipio de Carolina efectiva-mente incurrieron, a través de los anuncios publicados, en actos de propaganda de índole político-partidista al utilizar insignias, frases, etc., lo cual resulta ilegal a la luz de las disposiciones de la antes citada See. 9 del Art. VI de la Constitución del Estado Libre Asociado. Entendemos pro-cedente, en consecuencia, la expedición a esos efectos de un injunction preliminar tanto contra el Estado como contra el Municipio de Carolina.(11)
Es por ello, y únicamente por ello, que coincidimos con la determinación de la Mayoría de que procede decretar la paralización —a nuestro juicio, de manera preliminar y, exclusivamente, por razón de contener las mismas logos, insignias, frases, etc., de corte político-partidista— de las *811campañas publicitarias impugnadas en los tres casos ante nuestra consideración; disentimos de todo lo demás.
— O —

(1) Somos del criterio que, a los fines de la expedición de un “injunction” preli-minar, la prueba que sobre “daño” presentaron a nivel de instancia las diferentes partes demandantes satisface el requisito de “daños” o “daños irreparables”, que requiere nuestra jurisprudencia tanto en relación con el criterio de “legitimación activa” (standing) como para la expedición de un injunction preliminar. Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992); P.R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200 (1975); A.P.P.R. v. Tribunal Superior, 103 D.P.R. 903 (1975).


(2) Granados v. Rodríguez Estrada I, 124 D.P.R. 1, 284 (1989), opinión disidente del Juez Asociado Señor Negrón García.


(3) Noriega v. Hernández Colón, 126 D.P.R. 42 (1990), opinión concurrente del Juez Asociado Señor Hernández Denton.


(4) En 1974, por primera vez, bajo la administración del Partido Popular Demo-crático, la cual dominaba tanto la Rama Ejecutiva como la Legislativa, se aprobó la Ley Núm. 1 de 13 de febrero de 1974, conocida como el “Código Electoral de Puerto Rico”, donde se prohibió mediante el Art. 3.014 (16 L.P.R.A. sec. 3108f) el uso de fondos públicos exclusivamente en años de elecciones a las agencias del Gobierno con el propósito de exponer sus programas, proyectos, logros, realizaciones, etc.


(5) En Marrero v. Mun. de Morovis, 115 D.P.R. 643, 646 (1984), este Tribunal señaló que, actualmente, “en materia electoral no se cuestiona seriamente el postu-lado de igualdad inmerso en nuestra Constitución”.


(6) En Romero Barceló v. Hernández Agosto, 115 D.P.R. 368, 398 (1984), señala-mos que la Legislatura, al aprobar el Art. 8.001 (16 L.P.R.A. see. 3351), “consintió expresa y explícitamente a ser fiscalizada por la Comisión Estatal de Elecciones —y, en última instancia, por los tribunales— en cuanto a la utilización de fondos públicos durante año de elecciones generales en lo referente a la difusión de sus programas, proyectos, logros, realizaciones, proyecciones o planes”. (Enfasis suprimido.)


(7) En P.P.D. v. Rosselló, Caso Civil Núm. AP-95-7, el anuncio que se estaba impugnando era el de la tarjeta de salud, en el que se cuestionaba sobre cuántas tarjetas de salud había distribuido el Alcalde de San Juan, Hon. Héctor Luis Acevedo, en comparación con las tarjetas distribuidas por el Gobierno de Puerto Rico en la Isla. Dicho anuncio fue pautado y pagado por el Departamento de Salud de Puerto Rico.
En Pérez Preston v. Aponte, Caso Civil Núm. AP-95-9, se impugnó la campaña llevada a cabo por el Municipio de Carolina bajo la frase de ‘UNA DECADA DE *807SUPERACIÓN’ y los logos alusivos a la misma; se alegó que dicha campaña es alusiva al período en el cual el demandado se ha desempeñado como Alcalde de Carolina, siendo la misma una político — partidista sufragada por fondos municipales.
Un P.P.D. v. P.N.P., Caso Civil Núm. CT-95-10, se impugnó una serie de anuncios publicados y difundidos por varias agencias gubernamentales, alegándose que los mismos constituían una campaña concertada y en común acuerdo con el Partido Nuevo Progresista con el fin de realzar la imagen y la administración del Goberna-dor, Hon. Pedro Rosselló González.


(8) Una lectura cuidadosa de las opiniones “de conformidad” suscritas por los Jueces Asociados que endosan la opinión mayoritaria —Señores Hernández Denton y Fuster Berlingeri— demuestra que todos y cada uno de ellos entienden y sostienen una cosa distinta. Esto es, suscriben la misma por fundamentos diferentes, razón por la cual la Opinión mayoritaria realmente no cuenta con el apoyo, y voto de confor-midad, de cuatro (4) Jueces como es exigido.


(9) Dichos criterios, conforme el Tribunal, son:
“1. Redunda en beneficio de la salud, la seguridad, la moral y el bienestar general de todos los ciudadanos.
“2. Está destinado a una actividad de carácter público o semipúbbco.
*808“3. Promueve los intereses y objetivos de la entidad gubernamental, en conso-nancia con sus deberes y funciones o la política pública establecida.
“4. Promueve programas, servicios, oportunidades y derechos, o adelanta causas sociales, cívicas, culturales, económicas o deportivas.
“5. Promueve el establecimiento, modificación o cambio de una política gubernamental.” Opinión mayoritaria, pág. 691.


(10) Como es sabido, bajo el Art. 8.001 de la Ley Electoral de Puerto Rico, ante, el cual establece la “veda” sobre anuncios en año eleccionario, se crea la posición de “oficial examinador”, que opera dentro de la Comisión Estatal de Elecciones, y quien es, en primera instancia, quien resuelve sobre la procedencia, o no, de un anuncio del Gobierno durante año eleccionario.
Al extender la mayoría de los integrantes del Tribunal, por fíat judicial, la referida “veda” a años no eleccionarios, obligatoriamente tendrán que ser los tribu-nales los llamados a decidir, caso a caso y anuncio por anuncio, la procedencia de los mismos.


(11) No tenemos duda alguna sobre el hecho de que atendidos los términos de nuestra Resolución de 1ro de diciembre.de 1995, el injunction preliminar que dictó el juez de instancia, Hon. Arnaldo López, en el Caso Civil Núm. CT-95-10, fue uno emitido sin autoridad alguna para ello o en forma ultra vires.
Ello no obstante, y en vista de la determinación y conclusión a la que llegamos, somos del criterio que dicho asunto no amerita ulterior consideración ni acción.